Per Curiam,
The death of the plaintiff’s husband was caused by his hand coming in contact with a heavily charged electric light wire of the defendant, while he was walking on the pavement of a city street. The wire had been burned through and one part of it hung from a pole and extended downward to within three inches of the ground and the wind caused it to swing back and forth across the pavement. A telephone company had extended an uninsulated guy wire from one of its poles down between the defendant’s wires and had wound it around a pole of the latter, fifteen feet from the ground. For a year or more the guy wire had been so slack that the wind would blow it against one of the defendant’s electric light wires and, in wet weather, a circuit would be completed through the guy wire and the pole to the ground and the weaker wire would be burned through. At the time of the accident the wind was blowing and the pole was wet. It appeared that the guy wire had not been placed between the defendant’s wires with its consent, and that it had no actual knowledge of its existence. No one saw the electric wire fall and there was no evidence that it had been down for such a length of time that constructive notice could be imputed to the defendant.
*261The only ground on which the defendant could be held liable was that the accident resulted from its failure to properly inspect its system of wires, and this was the single question submitted to the jury. There was evidence that the touching of the wires gave rise to a condition that would inevitably cause one of them to fall and that this condition would have been disclosed by proper inspection. The duty to inspect was clear; whether it had been properly performed was for the jury.
The judgment is affirmed.